DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 17 March 2021.
Claims 1-16 are currently pending and have been examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “module, configured to” not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim set includes another device that recite(s) sufficient structure, materials, or acts to entirely perform the recited functions and therefore the system comprising modules is being interpreted as software per se.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-9, as recited, are directed towards a system comprising modules.  These claims are not found in one of the four statutory categories of invention. The broadest reasonable interpretation of a claim drawn to a system comprising only modules typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of “modules”. In this instance, the specification in at least page 26 describes the modules as software programs.   As a result, claims 8-9 encompass within their scope software per se and are thus not statutory.  See in re. Nuijten, 500 F.3rd
Claims 1-16 are rejected under U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The independent claims recite determining a plurality of initial duties according to a flight schedule, determining a plurality of initial pairs, determining a plurality of candidate pairings and determining a schedule of aircrew which illustrates certain methods of organizing human activity.  The claims set forth a series of steps for making decisions resulting in the determination of a schedule which manages personal behavior.  Additionally, the individual steps for making determinations can be considered mental processes since they are merely evaluations that could be done in the mind.  The processor, modules, memory and program are merely nominal recitations of generic computer components that do not take the claims out of the abstract groupings.  Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims recite modules configured to make determination sand a memory, processor and program storing executable instructions.  These elements are recited at a high level of generality and merely automate the determination steps.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.  The combination of these elements is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.

Dependent claims 2-7, 9, and 11-16 include all of the limitations of the independent claims and therefore recite the same abstract idea.  The claims recite additional limitations that narrow the abstract concept by describing additional observation and evaluation steps, i.e. selecting, using, determining, that fall within the mental processes grouping and additional calculations that are considered mathematical concepts merely applied by a computer.  There are no additional elements set forth that transform the claim into a patent eligible invention by integrating the abstract idea into a practical application nor do they amount to significantly more.  Therefore, Claims 1-16 are not drawn to eligible subject matter and are ineligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-12 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated Yu et al. (US 2003/0225598) in view of 
As per Claim 1 Yu teaches:
A method for an operation management of aircrew, comprising: 
determining a plurality of initial duties comprising a number of flights according to an obtained flight schedule, wherein the obtained flight schedule comprises a flight number, a flight departure airport, a flight arrival airport, a flight departure time, and a flight end time (Yu in at least [0016] describes information for each scheduled flight including identification, sequences, airports, closure times, curfews, timing, capacities, [0109-0115] describes data collected in at least Fig. 6 as including flight ID, fleet type, arrival city, departure city, arrival time, departure time); 
determining a plurality of initial pairings according to the plurality of initial duties, wherein each of the plurality of initial pairings comprises a start half pairing and an end half pairing; the start half pairing and the end half pairing are duties with different departure airports and different arrival airports; a departure base of the start half pairing is the same as an end base of the end half pairing, and the aircrew belong to the departure base of the start half pairing (Yu in at least Figs. 6-9 illustrate logical flows for determining pairings according to duties as is ; 
determining a plurality of candidate pairings from the plurality of initial pairings by taking a minimum total flight operating cost as an objective function (Yu Fig. 6 and at least [0125-0128] describes the preprocessing and post processing steps as including candidate fixes or solutions and the ability to proceed through the logic flow to generate solutions that optimize the process, and [0096] describes a first set of solutions, second set of solutions and final solution); and 
determining a schedule of the aircrew in the plurality of candidate pairings according to the plurality of candidate pairings and information of the aircrew (Yu in at least Fig. 6 illustrates providing solutions to users, the solution being a crew assignment optimization [0106-0128, 0152]).  
As per Claim 2 Yu further teaches:
wherein the step of determining the plurality of initial pairings according to the plurality of initial duties comprises: 
selecting a plurality of pairs of initial duties from the plurality of initial duties, wherein in each pair of the plurality of pairs of initial duties, a departure base of a first initial duty is the same as an end base of a second initial duty; using a pair of initial duties in the plurality of pairs of initial duties as the start half 29pairing and the end half pairing of an initial pairing of the plurality of initial pairings; and using a pairing comprising the start half pairing and the end half pairing as the initial pairing, wherein the initial pairing comprises the start half pairing, a plurality of intermediate duties, and the end half pairing, and the plurality of intermediate duties are initial duties comprising non-departure bases (Yu in at least Fig. 6-9 and [0106-0176] illustrate and describe selecting initial pairings from duties, each including a departure from one being the same as an end of another, using the initial duties as a starting and end pairing which is the initial pairing).  
As per Claim 3 Yu further teaches:
wherein the step of determining the plurality of candidate pairings from the plurality of initial pairings by taking the minimum total flight operating cost as the objective function comprises: 
calculating the plurality of initial pairings by taking the minimum total flight operating cost as the objective function; and calculating the plurality of candidate pairings by minimizing the objective function (Yu Abstract describes solving open pairings problems to minimize cost, as is further described in at least [0078-0079, 0096, 0170-0176 and 0209]).
As per Claim 5 Yu further teaches:
wherein the step of determining the schedule of the aircrew in the plurality of candidate pairings according to the plurality of candidate pairings and the information of the aircrew comprises: 
Determining the schedule of the aircrew with the minimum total flight operating cost according to the plurality of candidate pairings and the information of the aircrew; determining whether the schedule of the aircrew obeys flight regulation parameters; and determining a current schedule as the schedule of the aircrew in the plurality of candidate pairings when the schedule of the aircrew obeys the flight regulation parameters (Yu in at least [0054] describes evaluating legality rules including government regulations and evaluating crew based solutions to determine whether or not they violate legality rules as is described in at least [0064], [0134-0135 and 0140-0141] describes evaluating solutions for legality compliance).  
As per Claim 6 teaches:
wherein the step of determining the schedule of the aircrew with the minimum total flight operating cost according to the plurality of candidate pairings and the information of the aircrew comprises: 
determining positions of the aircrew in the plurality of candidate pairings according to the information of the aircrew, wherein the positions comprise positions in the start half pairing, positions in the plurality of intermediate duties or positions in the end half pairing; and determining the schedule of the aircrew with the minimum total flight operating cost according to the minimum total flight operating cost (Yu describes determining solutions and pairings based on positions that minimize operating cost as is described in at least [0078-0079, 0096, 0170-0176 and 0209]).  
As per Claim 7 teaches:
when the schedule of the aircrew violates the flight regulation parameters, selecting a part of the aircrew to exchange schedules until an exchanged legal schedule does not violate the flight regulation parameters; and using the exchanged legal schedule as the schedule of the aircrew in the plurality of candidate pairings (Yu in at least [0054] describes evaluating legality rules including government regulations and evaluating crew based solutions to determine whether or not they violate legality rules as is described in at least [0064], [0134-0135 and 0140-0143] describes evaluating solutions for legality compliance and iterating the process until a compliant solution is determined) .
As per Claims 8-12 and 14-16 the limitations are substantially similar to those set forth in Claims 1-3 and 5-7 above and are therefore rejected based on the same reasons and rationale set forth in the rejections of Claims 1-3 and 5-7 above.

Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and in a manner sufficient to overcome the 101 rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Woicekowski et al. (US 2016/0335584) Crew Pairing Reliability Analyzer.
Anbil (US 7,848,944) Tuning a Schedule of Transportation Resources Using Mathematical Programming.
Tiao et al. (US 8,504,402) Schedule Optimizing using Market Modeling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623